IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PENNSYLVANIA BOARD OF                   : No. 15 MAP 2019
PROBATION AND PAROLE,                   :
                                        :
                   Appellee             :
                                        :
                                        :
             v.                         :
                                        :
                                        :
GABRIEL JEAN-PHILIPPE,                  :
                                        :
                   Appellant            :


                                   ORDER



PER CURIAM

     AND NOW, this 9th day of July, 2019, the Application for Summary Relief is

GRANTED, and the appeal is DISMISSED.